By Judge Melvin R. Hughes, Jr.
The court on April 30, 2012, heard argument on defendant’s Demurrer, Motion for Summary Judgment, and Motion to Compel. The court ruled on the Motion for Summary Judgment and the Motion to Compel and took the Demurrer under advisement on the question of whether the Demurrer was procedurally barred after defendant filed an answer to Plaintiff’s Complaint but failed to seek leave to amend before filing the Demurrer.
Plaintiff, relying on two cases, contends that the Demurrer is procedurally barred because defendant filed its Demurrer almost eight months after filing an answer to the Complaint. See Board of Supervisors of Fairfax County v. Southland Corp., 224 Va. 514, 297 S.E.2d 718 (1982) (stating in footnote 1 that “[a] litigant who has answered a pleading may not thereafter demur thereto, unless leave of court, after proper notice, is first given to withdraw the answer”); Webster v. Synan, 19 Va. Cir. 194 (Caroline County 1990) (stating that “only a showing of extraordinary circumstances should entitle a party to go back to square one and dispute the sufficiency of the initial pleading”). The court agrees.
Defendant did not seek leave of court to file the Demurrer, nor did defendant offer evidence of any “extraordinary circumstances” for the omission. Therefore, the Demurrer is stricken. The Demurrer has merit under the present state of the pleadings but for this procedural issue.